FILED
                           NOT FOR PUBLICATION
                                                                             FEB 15 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10485

              Plaintiff-Appellee,                D.C. No.
                                                 1:16-cr-00557-SOM-1
 v.

BIYU SITU,                                       MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan O. Mollway, District Judge, Presiding

                          Submitted February 14, 2019**
                               Honolulu, Hawaii

Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Biyu Situ was arrested and indicted for two counts of bribery. At trial, she

raised an entrapment defense, and the parties agreed to give the Ninth Circuit

Model Jury Instruction on entrapment. See 9th Cir. Model Crim. Jury Instr. 6.2.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
The government requested two additional instructions, to which Situ objected. The

district court accepted the instructions without modification, and the jury convicted

Situ of both counts of bribery. Situ appeals.

      We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s

“formulation of jury instructions for an abuse of discretion,” United States v.

Powell, 955 F.2d 1206, 1210 (9th Cir. 1991), but review the instructions de novo

when “challenged as misstatements of law,” United States v. Gonzalez–Torres, 309
F.3d 594, 600 (9th Cir. 2002). On appeal, Situ argues that the district court erred

by giving the additional instructions because they are inconsistent with Ninth

Circuit law and precluded the jury from considering the undercover agent’s artifice

and Situ’s friendship with the informant. Thus, Situ asserts, the instructions

“narrowed what could be properly considered by the jury.”

      The district court did not err in giving the artifice instruction. Ninth Circuit

Model Criminal Jury Instruction 4.10 states that “[l]aw enforcement officials may

engage in stealth and deception, such as the use of informants and undercover

agents, in order to investigate criminal activities.” “This instruction should be

given when the entrapment defense is being asserted,” Model Crim. Jury Instr. 9th

Cir. 4.10 cmt., because it “dispel[s] juror concerns over the propriety of

governmental undercover activity,” United States v. Hoyt, 879 F.2d 505, 510 (9th


                                           2
Cir.), amended, 888 F.2d 1257 (9th Cir. 1989). Here, the propriety of the

government’s conduct was at issue, and the court was within its discretion to

instruct the jury on a matter that may otherwise be missing from the instructions.

See Powell, 955 F.2d at 1210 (“A trial court is given substantial latitude in

tailoring jury instructions so long as they fairly and adequately cover the issues

presented.” (citation omitted)).

      As to the friendship instruction, the district court did not err by denying

Situ’s request to add the word “alone” after “mere suggestion” because it would

have “create[d] a redundancy.” See United States v. You, 382 F.3d 958, 966 (9th

Cir. 2004) (finding the district court did not err when it declined to add a word to a

jury instruction because it would create a redundancy); United States v.

Mendoza–Prado, 314 F.3d 1099, 1102 (9th Cir. 2002) (“The mere suggestion to

commit a crime does not amount to inducement, even if the suggestion is made by

a friend.” (citation omitted)). The word “mere” was sufficient to indicate that

although friendship could be considered, it was not sufficient to establish

entrapment on its own.

      The instructions did not misstate Ninth Circuit law, see United States v.

Spentz, 653 F.3d 815, 819 (9th Cir. 2011); United States v. Poehlman, 217 F.3d
692, 701 (9th Cir. 2000), nor improperly limit what the jury could consider.


                                           3
Rather, the district court informed the jury that it could “consider any government

conduct creating a substantial risk that an otherwise innocent person would commit

an offense, including persuasion, fraudulent representation, threats, coercive

tactics, harassment, promises of reward, or pleas based on need, sympathy or

friendship.” See 9th Cir. Model Crim. Jury Instr. 6.2; United States v. Williams,

547 F.3d 1187, 1197 (9th Cir. 2008).

       Regardless, any error was harmless. Dang v. Cross, 422 F.3d 800, 805 (9th

Cir. 2005) (“If . . . the error in the jury instruction is harmless, it does not warrant

reversal.”). The government may overcome an entrapment defense by showing

either that the defendant “was not induced by the government agents to commit the

crime” or that she “was predisposed to commit the crime before being contacted by

government agents.” Model Crim. Jury Instr. 9th Cir. 6.2; see also United States v.

Temkin, 797 F.3d 682, 691 (9th Cir. 2015). Prior to the recorded meeting, Situ

stated that she wanted protection to “keep the police off [her] back.” This evidence

was sufficient for a jury to find that she was predisposed the crime. Thus “there is

no reasonable possibility that the error materially affected the verdict.” United

States v. Koshnevis, 979 F.2d 691, 696 (9th Cir. 1992) (citation omitted).

       AFFIRMED.




                                            4